Citation Nr: 0945539	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for multiple myeloma, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1971.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part denied 
entitlement to service connection for multiple myeloma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he incurred multiple myeloma due to 
exposure to herbicide agents during active service in Korea.  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for several diseases, including 
multiple myeloma.  38 C.F.R. § 3.309(e) (2009).

The Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean demilitarized zone (DMZ) to 
defoliate the fields of fire between the front line defensive 
positions and the south barrier fence. The treated area was a 
strip of land 151 miles long and up to 350 yards wide from 
the fence to north of the civilian control line. There is no 
indication that the herbicide was sprayed in the DMZ itself.  
If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DoD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See VA 
Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.  If the Veteran served in a different 
unit located in Korea during this time period, the Veteran's 
unit's location must be verified.  Id.   

The Veteran's service is not among those identified as having 
served in or around the DMZ during the applicable time period 
in Korea.  However, in a November 2009 brief, the Veteran 
asserts that as part of his service as a military police 
officer while stationed with the 107th Kwang Jue Air Base in 
Korea, he volunteered numerous times to act as part of a 
security escort team which took him to the DMZ.  His 
representative requested that morning reports be acquired 
arguing that these might demonstrate specific duties within 
the Veteran's unit and might show service in the vicinity of 
the DMZ.  

In April 2005, the RO requested service personnel records 
showing exposure to herbicides.  In May 2005, the service 
department furnished some personnel records and reported that 
there was no record of exposure to herbicides.  However, 
morning reports, specific information on the location in 
which the Veteran's unit served in Korea, and any evidence 
that he was detailed to the DMZ was not requested.  

VA has a duty to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  This "duty to assist" contemplates that VA will help 
a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 C.F.R. § 
3.159(c)(4).  

Therefore, as such information is relevant to the Veteran's 
claim, it must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should request that the 
service department provide any records that 
show the locations in which the Veteran's 
unit served in Korea; any records showing 
temporary duties assigned to the Veteran; 
and any records showing that the Veteran or 
members from his unit were sent to the DMZ 
as military police escorts.  

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

